Citation Nr: 1136983	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  09-01 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran had active service from August 1986 to August 2006.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Pittsburg, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA).  During the pendency of this claim, jurisdiction of the Veteran's claims files has been transferred to the Columbia, South Carolina RO.
 
The Veteran requested a hearing before the Board.  The requested hearing was conducted in Washington, DC by the undersigned Veterans Law Judge.  

At the hearing, the Veteran requested that the record be held open so that additional treatment records could be submitted.  The Veteran submitted additional evidence following the hearing, and waived his right to have those records reviewed by the agency of original jurisdiction.  38 C.F.R. § 20.1304 (2010).  Appellate review may proceed.  


FINDINGS OF FACT

1.  The Veteran served on active duty for 20 years, ending the last day of August 2006.

2.  A diagnosis of hypertension was confirmed through a 24-hour blood pressure monitoring evaluation, and the Veteran reported that he was already taking medication to control hypertension, prior to a VA examination conducted less than 16 months after the Veteran's service discharge.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, hypertension may be presumed to have been incurred in service or during the applicable presumptive period thereafter.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants the claim for service connection for hypertension.  In view of the Board's decision to grant the Veteran's claim, a discussion of VA's duties to notify and assist in regards to that claim is unnecessary.

Applicable Law 

Under applicable law, service connection is granted if the evidence establishes that coincident with his service, the Veteran incurred a disease or injury, or had a preexisting injury aggravated, in the line of duty of his active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for certain chronic diseases, such as arthritis, when such disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a) (listing applicable chronic diseases, including cardiovascular-renal disease, including hypertension).  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.   

That an injury or event occurred in service alone is not enough.  There must be chronic disability resulting from that injury or event.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection can also be found for any disease diagnosed after discharge, if all the evidence establishes it was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires that the evidence establish: (1) medical evidence of a current disability, (2) medical evidence, or lay testimony in some cases, that the injury or disease was incurred or aggravated during service, and (3) medical evidence of a nexus between the current disability and the in-service injury or disease. Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

Analysis

The Veteran had 20 years of active service, ending Augsut 31, 2006.  The Veteran's service separation examination was conducted in April 2006, more than four months prior to his service discharge in late Augsut 2006.  At the time of his separation examination was recorded as 138/72.  In August 2007, the Veteran submitted a claim for service connection for hypertension.  In that claim, he stated that he had had hypertension since 1992.

In December 2007, the Veteran was afforded VA examination related to his claim for service connection for hypertension.  The examination was conducted in Korea, as the Veteran's wife, who was still serving in the military, was stationed in Korea.  The Veteran's blood pressure was taken three times during the examination.  The highest blood pressure was 131/88; the lowest was 125/70.  The Veteran reported that he was taking Lisinopril, 20 milligrams, daily.  The examiner noted this under a heading, "Recent medications."  The examiner noted that 24-hour ambulatory monitoring of the Veteran's blood pressure disclosed a mean awake blood pressure of 139/93.  The examiner did not indicate when the 24-hour blood pressure monitoring was conducted.  The examiner noted that the Veteran reported that hypertension was first diagnosed in 1992.  

VA examination was again conducted in Augsut 2008.  The examiner noted that the records disclosed that the Veteran's blood pressure in April 1992 was 144/67.  However, the examiner noted, the Veteran had many normal blood pressure readings after April 1992.  The examiner concluded that, although the Veteran had several blood pressure measurements that showed a blood pressure above normal prior to his service separation, the normal measurements during service were more frequent than above-normal measurements by a ratio of 10 to 1.  The examiner concluded that the Veteran did not manifest hypertension in service.  
However, the examiner who conducted an August 2008 VA examination did not address whether the Veteran manifested hypertension within one year following his service discharge.  As noted above, the governing statutes and regulations authorize a grant of service connection if hypertension was incurred during service or if hypertension was manifested during an applicable presumptive period of one year, even if hypertension was not diagnosed during the Veteran's service.  Since the examiner did not consider the possibility of entitlement to service connection based on presumptive service connection, the examiner's report and opinion are not determinative of the outcome of the claim.

At his November 2010 hearing before the Board, the Veteran testified that medication to control hypertension was first prescribed for him a few months after his separation from service, before a year elapsed after his service discharge.  The Veteran stated this occurred while he was still in Korea, where his wife was serving.  The Veteran testified that the VA examination conducted in December 2007 was performed by a physician who did not speak English.  The Veteran testified that he told the examiner that he though he first had high blood pressure in 1992, but was not given medication for it and not diagnosis was assigned until after he left service in 2006.  The Veteran testified that the information in the report that hypertension began in 1992 was an incorrect translation or transcription of the history provided by the Veteran.  

The Veteran testified that a diagnosis of hypertension was first assigned in 2006, after he left military service.  No records for the period from September 2006 through December 2007 are associated with the claims file.  However, in late Augsut 2007, almost exactly one year after his service discharge, the Veteran submitted a claim for service connection for hypertension.  In December 2007, less than 16 months after his service discharge, the Veteran reported that he was taking medication to control his blood pressure.  The examiner noted that a 24-hour blood pressure monitoring had been conducted, apparently prior to the December 2007 examination, but the date on which the 24 hours monitoring was conducted is not noted in the examination report.  

As a lay person, the Veteran is not competent to determine when he first manifested hypertension, since the onset of hypertension is not an event observable by a lay person.  However, the Veteran is competent to report when he began taking medication to control hypertension.  The Veteran has testified that medication to control blood pressure was prescribed within one year after his service discharge.  The Veteran's August 2007 claim for service connection for hypertension is consistent with the testimony that hypertension was being treated within a year after the Veteran's service discharge.  The Board has no reason to doubt the accuracy of the Veteran's testimony in this regard.  

The report of a December 2007 examination establishes that the Veteran was taking medication to control hypertension before that examination, less than 16 months after the Veteran's service discharge.  It appears from that report that hypertension was medically confirmed, through a 24-hour monitoring evaluation, and treated prior to the December 2007 examination.  Resolving any reasonable doubt as to exact date of onset of hypertension in the Veteran's favor, hypertension was manifested to a level sufficient for medical diagnosis within one year following the Veteran's service discharge.  The appeal for service connection for hypertension may be granted.  


ORDER

The appeal for service connection for hypertension is granted.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


